Case 8:17-cv-02341-PJM Document 65 Filed 12/12/19 Page 1 of 42. (Z IF
-(Z-— ZO

FILED
U.S. DISTRICT COURT
DISMRICT OF MARYLAND

Lindo Gout
2A DEC 42 A Tl: 02
Vs. Lena's 1 (CAS No. ¢ 8 14 —cCV ~O23Y| ~ PIM

AT GAEDME LL

“Barhons Le By

 
 

 

 

_
Hotion to View Sealed Documant-

Tn June 208, w& peevionsiy asegned peo leno
artoe net , Brian Nagbovrsy sub urtt<d a sealed dbocumuc,

 

 

 

Cecctficate Bt ScANIS

T stode DT sesveR on copy af The Hotien -lo Views Sesto Document
to Vouk Vennedy a Llllew Lew ey. (2-(2 - ZO’,

B(S Comecticut RW
Suh aston Ha weok “UC Sob

ieee @UWee com bade Pec 2O49F
CMW2) U2 -AUCoO oo _ Belresrda, HO 2084
